Citation Nr: 1812962	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for adenocarcinoma of buccal and masseteric spaces with squamous cell carcinoma of tongue claimed as mouth cancers as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing in January 2018.  A transcript of the hearing is of record.

The Board notes that this appeal previously included an additional issue of entitlement to service connection for lung cancer, including as noted on the May 2015 statement of the case.  However, a September 2015 RO rating decision granted the lung cancer claim in full, establishing service connection for "squamous cell carcinoma, well differentiated left lower lobe, lung."  As that claim has been resolved with a full grant of service connection, it is no longer on appeal before the Board and shall not be further discussed in this decision.

The Board notes that a separate appeal to the Board, on different issues, has also been before the Board under a different docket number.  That separate appeal was most recently before the Board in November 2017 when it was remanded for additional development (with a claim of entitlement to a higher rating for tinea pedis currently the last remaining pending issue in that appeal).  That separate appeal featured a February 2014 Board hearing before a different VLJ from the undersigned.  This current Board decision addresses only the tinnitus and oral cancer issues addressed during the January 2018 Board hearing before the undersigned, and the appeal addressed by the Board's November 2017 remand under a separate docket number remains pending on remand to the RO at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is at least is equipoise with regard to showing that the Veteran has tinnitus related to his in-service noise exposure.

2.  During his active service, the Veteran served in the Republic of Vietnam and, thus, is presumed to have been exposed to tactical herbicides.

3.  The evidence is at least in equipoise with regard to showing that the Veteran's adenocarcinoma of buccal and masseteric spaces with squamous cell carcinoma of tongue is etiologically linked to his in-service exposure to tactical herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for adenocarcinoma of buccal and masseteric spaces with squamous cell carcinoma of tongue are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154(a).

Certain chronic diseases, including tinnitus (as organic diseases of the nervous system) and malignant tumors, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C. § 5107(b).

Tinnitus

There is no controversy in this case as to the fact that the Veteran currently suffers from tinnitus.  The Veteran's competent testimony regarding his symptom experience appears to have been accepted by medical professionals without suggestion of any reason for doubt.  The Board finds that the Veteran's description of experiencing perceived ringing in at least one ear characteristic of tinnitus is competent and credible evidence indicating that he currently suffer from tinnitus.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that his tinnitus is due to noise exposure and acoustic trauma during his military service.  The Veteran's military service includes combat service during the Vietnam War.  The Board notes that the Veteran's DD Form 214 reflecting his service as a "LGT WPNS INF MAN" who was awarded the Combat Infantryman's Badge, Vietnam Service Medal, and recognition as a "2ND CLASS GUNNER," "EXPERT (RIFLE M-14)," and "SHARPSHOOTER (RIFLE M-14)."  The Veteran served in combat.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C. § 1154(b).

The Board finds that the Veteran's assertions as to in-service noise exposure associated with combat settings is consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a).  The Board finds the Veteran has credibly described recalled exposure to acoustic trauma during service consistent with the nature of his service.  The Veteran testified at his January 2018 Board hearing that he experienced acoustic trauma both in combat situations in Vietnam and also in other credibly described service contexts.

The key question and controversy in this case is whether the Veteran's current tinnitus is etiologically linked to his in-service noise exposure / acoustic trauma.  
The Veteran's testimony in this case has expressed that he is unable to recall precisely when his tinnitus symptoms first started.  At his January 2018 Board hearing, the Veteran explained that his tinnitus emerged "so long ago that I just can't remember," and he further explained that for some time he experienced the tinnitus "periodically" and that he was not aware that ringing in his ears represented a diagnostic entity such as "tinnitus."  He recalled that when he separated from service, he was seen by VA medical providers but he did not discuss his tinnitus symptoms at that time.  The presentation of the Veteran and his representative at the hearing is not entirely clear, but reasonably suggests that the Veteran was experiencing the pertinent pattern of tinnitus symptoms proximately following service, although he is unable recall the timing of its initial onset more specifically.  Notably, the Veteran and his representative referred to "this noise in your ears then" around "1965/1966," when discussing that the Veteran did not understand the periodic ringing he experienced to be a medical concern to report to treatment providers.

The Veteran's January 2018 Board hearing testimony additionally discusses his recollection of not being in possession of any means of hearing protection during his in-service acoustic trauma, while in his post-service career "if I was ever around any loud noise we were required to wear ear plugs and we wore them."

The evidence against the Veteran's claim features a December 2014 VA examination report with a medical opinion discussing the Veteran's tinnitus together with his further diagnosis of hearing loss.  The December 2014 VA examiner found that the Veteran's tinnitus is unlikely due to his service, with an explanation of rationale that essentially relies upon in-service clinical data regarding the Veteran's hearing acuity.  The December 2014 VA examination report is clear and sensible in its analysis on this matter; however, the Board has interpreted the Veteran's lay testimony differently than did the VA examiner.  The Veteran told the VA examiner that he could not recall the timing of the onset of his tinnitus beyond "It has been a good while," and the VA examiner's discussion of analysis appears to interpret this ambiguity as suggesting that the Veteran's tinnitus did not manifest until long after his in-service acoustic trauma.  The Board notes the December 2014 VA examiner's rationale for finding the tinnitus unlikely to be related to service cites "current understanding of auditory physiology [indicating that] a prolonged delay in the onset of noise-induced hearing loss was 'unlikely.'"  (Emphasis added.)  However, the Board does not find that the Veteran's testimony or any other evidence establishes that there was a "prolonged delay" between the Veteran's in-service acoustic trauma and the onset of his pattern of tinnitus symptoms.

The Board interprets the Veteran's testimony, albeit limited in specificity by the Veteran's recall, as suggesting that the Veteran experienced tinnitus manifestations reasonably proximately to his in-service acoustic trauma.  Again, the presentation during the January 2018 Board hearing suggested that the Veteran experienced tinnitus relatively proximately to his period military service (at least as early as around 1965 or 1966).  The Board finds the Veteran's presentation of this testimony is competent and credible, and it contradicts a key factual predicate relied upon by the December 2014 VA medical opinion.

Accordingly, the Board finds that the probative value of the December 2014 VA medical opinion is diminished.  Thus, there is no competent and highly probative medical opinion of record that indicates that the Veteran's tinnitus is unlikely related to his accepted acoustic trauma during military service.

The Board notes that the nexus element of service connection requires only a causal relationship, not a sole causal relationship (in isolation).  Because the Board has accepted an interpretation of the Veteran's testimony as indicating that he recalls tinnitus symptoms emerging shortly following his separation from military service, the Board finds that the evidence is at least in equipoise with regard to the question of whether the Veteran's tinnitus is related to his military service; therefore, service connection for such disability is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board's understanding of the Veteran's testimony recognizes that the Veteran has indicated an onset of tinnitus symptoms proximate to his in-service acoustic trauma in this case, and there is no competent probative evidence indicating that the Veteran's tinnitus is more likely attributable to any alternative cause.  Notably, tinnitus is a disability that is eminently capable of observation by the person experiencing it, and generally is not capable of objective verification.  Therefore, lay evidence is competent evidence to establish the existence of tinnitus, and credible testimony is probative evidence to establish when tinnitus began and continuity of symptoms since.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

One way of substantiating a claim of service connection for a chronic disability such as tinnitus is by showing that the claimed disability became manifest in service (or during a presumptive period following service), and has persisted since.  See 38 C.F.R. § 3.303(b).  The Veteran's statements have indicated manifestations of his tinnitus near the time of his exposure to acoustic trauma during service in Vietnam.  The Board finds the Veteran's testimony credible.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the requirements for establishing service connection are met, and that service connection for tinnitus is warranted.


Adenocarcinoma of Buccal and Masseteric Spaces with Squamous Cell Carcinoma of Tongue 

In an October 2014 written statement, the Veteran's private primary care physician confirmed (in accordance with other medical documentation) that the Veteran "has been diagnosed with two different oral cancers over the past several years."  The October 2014 statement notes that the Veteran "has been exposed to dioxin in the past," a fact that has been established on the basis of applicable presumptions due to the Veteran's service in Vietnam.  The Veteran has already established entitlement to service connection for diabetes and for lung cancer on the basis of VA's acceptance of the Veteran's presumed exposure to dioxins through exposure to tactical herbicides in Vietnam.  The October 2014 medical statement presents the doctor's assertion: "It is my medical opinion within a degree of medical certainty that his oral cancers w[]ere associated and related to his dioxin exposure while in the military."  The statement includes the doctor's rationale for this opinion, citing that "[d]ioxin has a known association which is well documented with the development of cancers."

The Board finds that the October 2014 medical statement is competent and probative evidence from a medical doctor supporting the Veteran's claim with a conclusion based upon an explained rationale and an accurate factual predicate.

The most significant evidence weighing against the Veteran's claim for service connection for these oral cancers is a December 2014 VA medical opinion prepared by a nurse practitioner.  The nurse practitioner's opinion concludes that "it is less likely as not that these two oral cancers are related to agent orange [a tactical herbicide associated with dioxin exposure] exposure in service."  The rationale presented for this opinion is: "While there are many cancers which are considered presumptively related to dioxin exposure, oral adenocarcinoma and squamous cell carcinomas are not...."

The Veteran is presumed to have been exposed to tactical herbicide agents during his service in the Republic of Vietnam.  There is no controversy in this case as to the fact that the Veteran's service met the conditions for the Veteran to be presumed to have been exposed to tactical herbicide agents during service.  An important question in this case is whether the Veteran's oral cancers involve a form of cancer that may be presumptively linked to in-service herbicide exposure (under 38 C.F.R. § 3.309(e)) or may otherwise be linked by medical evidence to in-service exposures.

Exposure to herbicides is presumptively associated with certain specific disabilities and diseases listed at 38 C.F.R. § 3.309(e), should they have become manifest to a degree of 10 percent or more at any time after service (with an exception not applicable to this case).  38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  Certain specific forms of cancers are listed among the diseases presumed to be associated with exposure to herbicides, while other forms of cancer are not.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.

As noted by the December 2014 VA medical opinion, the Veteran's diagnosed oral cancers are not among the diseases presumed to be associated with exposure to herbicides.  However, this information is not sufficient to resolve the consideration of this claim for entitlement to service connection.

Service connection for the Veteran's oral cancers cannot be granted on the basis of the presumptive regulations that link certain other diseases to exposure to tactical herbicides.  Nevertheless, VA must consider whether there is a direct basis for service connection regardless of the fact that presumptive service connection is not available.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The December 2014 VA medical opinion presents a nurse practitioner's medical opinion that weighs against the Veteran's claim, but it relies entirely upon a rationale that simply cites that the Veteran's oral cancers are not on the list of cancers presumptively linked to herbicide exposure.  The Board cannot resolve the case on such a basis, as the Board must consider whether there is a direct basis for service connection regardless of the unavailability of presumptive service connection.  In this light, the Board finds that the December 2014 VA medical opinion is inadequate for the purposes of appellate review of this claim.

Looking beyond the inadequate December 2014 VA medical opinion, the remaining competent and probative evidence features the October 2014 private medical opinion that supports the Veteran's claim.  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C. § 5107; 38 C.F.R. § 3.102), the Board concludes that all the requirements for establishing service connection are met, and that service connection for adenocarcinoma of buccal and masseteric spaces with squamous cell carcinoma of tongue is warranted.


ORDER

Service connection for tinnitus is granted.

Service connection for adenocarcinoma of buccal and masseteric spaces with squamous cell carcinoma of tongue is granted.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


